                              UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      SOUTHERN DIVISION

^^^^^^^^^^^^^^^^ ^^^^^^^^^^^^^^^^^^^^ ^^^^^^^^^^^^ ^^^^^^^^^^^^^^^^^^^^^^^^^^^

                                               *


LIBERTARIAN PARTY OF SOUTH                     *               CIV 15-4111
DAKOTA,et al.,                                 *
                                               *


                       Plaintiffs,             *       MEMORANDUM OPINION
                                               *    AND ORDER ON MOTION FOR
       -vs-                                    * ATTORNEY FEES AND EXPENSES
                                               *


SHANTEL KREBS,et al.,                          *

                                               *


                       Defendants.
                                               *




       Upon prevailing in an action under 42 U.S.C. § 1983 to enforce rights guaranteed under the
First and Fourteenth Amendments to the United States Constitution,Plaintiffs seek attomey fees
and expenses. Defendants ask for a downward adjustment to the amount of fees requested hy
Plaintiffs. For the following reasons, the Plaintiffs' Motion is granted in part and denied in part.


                                         BACKGROUND

       This case involved constitutional challenges to South Dakota's deadline requiring new or
newly-qualifying political parties seeking to organize and participate in South Dakota elections to
submit a written petition (containing a certain number of qualified signatures) to the Secretary of
State in order to appear on the ballot. Plaintiffs argued that South Dakota's early deadlines requiring
new or newly-qualifying political parties to organize and obtain signatures months before the major
political parties selected their candidates and chose their platforms, and thus months before most
voters were likely to be drawn to minor parties discriminated against those candidates and their
supporters who wished to participate meaningfully in the electoral process. Plaintiffs sought
declaratory and injunctive relief prohibiting the Defendants from enforcing the ballot-access
deadlines.

       Defendants chose to defend rather than amend the South Dakota statutes. The parties litigated
the case for almost three years through two motions for summaryjudgment filed by Defendants,and
atwo-day court trial. The Court mled thatthe substantially burdensome ballot access provisions were
not narrowly tailored to serve a compelling state interest, and thus the statutes violated the First
Amendment right to vote and right to associate as applied to new political parties in South Dakota.
See Libertarian Party ofSouth Dakota v. Krebs,290 F.Supp.3d 902(D.S.D. 2018).


                                           DISCUSSION

        Under the Voting Rights Act,52U.S.C.§ 10310(e)(formerly 42 U.S.C § 19731(e)), and the
Civil Rights Attorney's Fees Award Act,42U.S.C.§ 1988(b),a district court has discretion to award
reasonable attorney's fees to a "prevailing party." The test for a prevailing party explained by the
Supreme Court is that"a plaintiff'prevails' when actual reliefon the merits ofhis claim materially
alters the legal relationship between the parties by modifying the defendant's behavior in a way that
directly benefits the plaintiff." Farrar v. Hobby, 506 U.S. 103, 111-12 (1992); see Texas State
Teachers Ass'n v. GarlandIndep. School Dist., 489 U.S. 782, 792-93(1989)("The touchstone of
the prevailing party inquiry must be the material alteration ofthe legal relationship ofthe parties in
a manner which Congress sought to promote in the fee statute."). Defendants do not dispute that
Plaintiffs prevailed on their constitutional challenges to the statutes at issue in this ease. The Court
finds that Plaintiffs are prevailing parties and therefore qualify for an award ofreasonable attorney's
fees.

        Plaintiffs retained two out-of-state lawyers, M. Laughlin McDonald from Atlanta, Georgia
and Stephen L. Pevar from Hartford, Connecticut. Local counsel are Brendan Johnson and Tim
Billion of Robins Kaplan LLP. The lodestar requested by Plaintiffs will be discussed in greater
            •• y




Counsel                         Hours Billed           Rate                    Fees Requested

Laughlin McDonald               447.1                  $600                    $268,260.00

Stephen Pevar                   931.3                  $500                    $465,650.00

Brendan Johnson                 136.8                  $300                    $41,040.00

Tim Billion                     71.3                   $250                    $17,825.00

                   Total                                                       $792,775.00^



        ' This amount differs from the total of $796,435.00 requested by Plaintiffs because Plaintiffs
included 11 hours that Brendan Johnson eliminated from his billable hours for time related to his travel
to and from, and attendance at, the deposition of Shantel Krebs. See Doc. 148, Declaration of Brendan
V. Johnson at^ 5. In addition. Plaintiffs miscalculated Laughlin McDonald's total. Multiplyiag his $600
rate by 447.1 hours equals $268,260.00, not $268,620.00.
       In support ofthe requested fees,Plaintiffs submit declarations oftheir lawyers with detailed
billingrecords attached.(Docs.143,146,147 and 148.)Plaintiffs discuss the aggressive defense they
faced from their opponents and how their success in this lawsuit not only changed the legal
relationship between Plaintiffs and Defendants,but also "changed the face ofSouth Dakota politics
and strengthened the democratic process." See Doc. 137 at 4. They assert that the requested billing
rates are the prevailing rates for similar work in their attorneys' respective commrmities and urge the
Courtto applythe out-of-state billing rates for attorneys McDonald and Pevar,which are higher than
the rates of South Dakota counsel, due to the expertise of Mr. McDonald in voting rights cases and
Mr.Pevar in civil rights cases,including voting rights. Although local counsel Brendan Johnson and
Tim Billion typically bill at $535 and $485 per hour,respectively, for purposes ofthis motion they
reduced their hourly rates to $300 per hour for Mr. Johnson and $250 per hour for Mr. Billion.
        Plaintiffs also request an award ofexpenses totaling $7,539.30, consisting ofthe following:
(1)$3,343.29 for Mr. Pevar's travel expenses, including airfare, lodging, meals and transportation
costs incmred in travel to and from depositions in May 2017 and trial in February 2018; (2)
$2,414.02 for Mr. McDonald's travel expenses,including airfare, hotel and taxi to and from trial in
February 2018; and (3) $400 for the filing fee, $100 for the pro hoe vice fee and $1,281.99 for
transcripts.
        Defendants oppose the amount ofPlaintiffs' fee request,raising two main objections. First,
they argue that the Court should apply the hourly billing rates in the South Dakota market. Second,
Defendants contend that the Court should adjust the fee request downward to reflect duplicative,
vague, excessive or otherwise unnecessary hours.


                                    1. Reasonable Hourly Rate

        The starting pointfor determining an award ofattorneyfees involves calculating the lodestar,
which provides an initial estimate ofthe value ofthe attorney's service. Hensley v. Eckerhart, 461
U.S. 424,433(1983). The lodestar is "the number of hours reasonably expended on the litigation
multiplied by a reasonable hourly rate." Id. The reasonable hourly rate is the prevailing market rate
in the relevant legal community for similar services by lawyers ofcomparable skills, experience and
reputation. See Blum v. Stenson,465 U.S. 886, 895 n.ll (1984).
       In detennining the reasonable hourly rate for the relevant legal community, courts typically
consider the ordinary rate for similar work in the community in which the case is litigated. Emery
V. Hunt, 212 F.3d 1042, 1048 (8th Cir. 2001). However, courts have approved the use of rates
outside ofthe relevant legal community in certain circumstances,such as when a plaintiffis unable,
despite good faith efforts, to find local counsel willing and capable ofproviding representation, id.
{ciimgAvalon Cinema Corp. v. Thompson,689 F.2d 137,140(8th Cir. 1982)(en banc)), or where
out-of-area counsel has particular expertise in an area of the law, see Snider v. City of Cape
Girardeau,752F.3d 1149,1160(8th Cir. 2014)(affirming district court's application ofanon-local
rate primarily due to plaintiffs inability,in civil rights case,to find competent legal counsel in local
community,as well as the attorneys' expertise in First Amendmentlitigation);PlannedParenthood,
Sioux Falls Clinic v. Miller, 70 F.3d 517, 519 (8th Cir. 1995)(affirming the use of a non-local
prevailing rate where counsel had expertise in the area ofreproductive rights).
       In support of using out-of-state billing rates here. Plaintiffs submitted a declaration of Joy
Howe, one of the plaintiffs in this action, stating she contacted at least ten attorneys throughout
South Dakota in 2014,and none would take her case even though she was willing to pay them. Doc.
140, a declaration ofBoh Newland, one ofthe plaintiffs in this case, representing that it is unlikely
he could have found an attorney in the local community to take this case, doc. 141,and a declaration
of Brendan Johnson testifying that he would not have taken this case without the assistance ofthe
ACLU,he is unaware of any South Dakota attorney who has the expertise of Mr. Pevar and Mr.
McDonald in voting rights cases, and it was reasonable for Plaintiffs to seek out-of-state counsel,
doc. 145. Plaintiffs have shown that, due to the complexity and the specialized nature ofthis case,
an attorney with the required skills more than likely was not available locally.
        Defendants counter with Affidavits ofReed Rasmussen, an experienced South Dakota trial
attorney. See Docs. 153 and 154. Mr. Rasmussen is aware of one lawyer in South Dakota who has
handled a voting rights act case. Plaintiffs point out that the lawyer identified by Mr. Rasmussen
represented defendants but not plaintiffs in a voting rights act case, and that Defendants have failed
to identify anylocal attorney who has taken,or who likely would take a voting rights case where they
would need to sue the State, firont the expenses and get paid only if they prevailed in the lawsuit.
Plaintiffs' point is well-taken. Even ifit is possible that the one lawyer identified by Mr.Rasmussen
would have represented Plaintiffs in this case, it is too much to expect the plaintiffs, lay people, to
find the one attorney in South Dakota who might have taken the case, hut then again might not have
taken the case, especially considering the time and expense involved in aggressively pursuing the
claims. Simply put, it was appropriate for Plaintiffs to seek counsel outside of South Dakota and
from leaders in the field of voting rights litigation.
        The next question is the appropriate hourly billing rate for Mr. McDonald and Mr. Pevar.
The party seeking a fee award is responsible for providing evidence ofthe rate claimed.See Wheeler
V. Mo. Highway & Transp. Comm.'n, 348 F.3d 744, 754(8th Cir. 2003).
        Plaintiffs urge an hourly rate of$600 for Mr. McDonald. Mr. McDonald's work before this
Court, and his declaration filed in this ease, doc. 143, show that he continues to be one of the
preeminent voting rights attorneys in the United States with extensive experience in voting rights
litigation. In his declaration, McDonald cites three voting rights cases where the district courts,
including this Court, awarded him $400 per hour in 2005, 2006 and 2008. See Doc. 143 at ^ 6.
McDonald asserts that those rates were"lower than the rate I presently seek and lower than the rate
I am presently entitled to." Id. Citing to a 2013 survey of hourly rates charged by attomeys in the
Atlanta area, McDonald and Plaintiffs contend that the $600 rate requested here is equal to, if not
lower than, rates charged by attomeys possessing comparable years of experience in Atlanta Id.
McDonald also relies on the "Laffey Matrix," in support of his request for a $600 hourly rate. Id.
        Defendants submit that as recently as 2015, McDonald's requested rate in a voting rights act
case was $450 per hour. See Mantes v. City ofYakima, 2015 WL 11120966, *2(E.D. Wash. June
19,2015). This was a $25 increase from 2014 when he received $425 per hour in Jackson v. Board
ofTrustees of WolfPoint, Montana,2014 WL 1794551,*4(D. Mont. April 21, 2014). Defendants
request that, if the Court awards non-forum rates to Mr. McDonald,it base the award on the rate of
$450 per hour. See Doc. 151 at 8 n.2.
        Considering all of the evidence in support of McDonald's claimed rate and the evidence
offered by Defendants to support a lower rate, the Court finds the appropriate billing rate for Mr.
McDonald in this case is $500 per hour.
        For Mr. Pevar, Plaintiffs request a rate of $500 per hour, but they offer neither the
declarations ofother attomeys in the Hartford, Connecticut area nor attomeys'fee awards in similar
eases as support for the reasonableness ofthis rate. Instead,Plaintiffs cite three Connecticut district
court cases awarding various attorneys $500 per hour in 2010,2014 and 2017.^ In two ofthe cases
cited by Plaintiffs, the same lawyer received the $500 rate. Attorney John R. Williams received a
$500 hourly rate in 2010inMuhammed v. Martoccio,2010 WL 3718560(D.Conn. Sept. 13,2010),
and again in 2017 in Rinaldi v. Laird,2017 WL 2616921 (D. Conn. June 16, 2017). But in a 2011
case not eited by Plaintiffs, Mr. Williams received $,400 per hour. See Vereen v. Siegler, 2011 WL
2457534, at *2-3 (D. Conn. June 16, 2011). The eourt in Vereen reviewed a survey of cases
involving attorney fee awards for Mr. Williams and found only one as high as $500-Muhammed.
The Vereen court noted that Mr. Williams' fee was uncontested in the Muhammed case. The court

in Rinaldi relied on Muhammed to award Mr. William $500 an hour in that case. See Rinaldi, 2017

WL 2616921, at * 2. The eases show a variance in billing rates awarded for the same lawyer in the
same market in Conneeticut.

        Plaintiffs point to three voting rights cases Mr.Pevar worked on in 1979,1980 and 1984,but
they do not talk about the hourly rate Mr. Pevar was paid. In fact, neither side cites any cases
approving an hourly rate for Mr. Pevar. Mr. Pevar has an impressive background having filed more
than 175 civil rights cases since graduating from the University of Virginia School ofLaw 47 years
ago, arguing one case in the United States Supreme Court,more than thirty appeals in three different
United States Courts of Appeals, and numerous eases in other state and federal courts. He was lead
counsel in Libertarian Party v. Kundert, 579 F. Supp. 735 (D.S.D. 1984). Mr. Pevar's extensive
knowledge and experienee in the area of civil rights is beyond question. There is not a comparable
local lawyer and,therefore,a rate higher than the prevailing rates in South Dakota is appropriate. But
Plaintiffs have not provided evidenee to support the $500 per hour rate elaimed.The Court finds that,
inthis ease, an hourly rate of$400 for Mr.Pevar is reasonable..See, e.g., Vereenv. Siegler,2011 WL
2457534,at *3(D. Conn. June 16, 2011)(awarding civil rights attorney Williams, with forty-three
years of experienee, an hourly rate of$400 and his associate attorney a rate of$250 per hour).




       ^ The Wells Fargo case sheds no light on the issue because the rate was found presumptively
reasonable based on Wells Fargo's agreement to pay their lawyers that rate whether or not they won the
case.See Wells Fargo Bank, NA v. Konover,2014 WL 3908596, at *5(D. Conn. Aug. 8,2014)(holding
that"when a sophisticated client pays attomeys' fees that it does not know it will necessarily recover,the
rate paid is presumptively reasonable").
                                        2. Reasonable Work

       Defendants first argue that it was unreasonable to have both Mr. MeDonald and Mr. Pevar
work on this case and that the Court should decline to award any ofMr. McDonald's fees. The Court
disagrees.^ Given the complexity of the constitutional ballot access issues in this case, Plaintiffs'
employment of more than one lawyer with experience in that area was a reasonable tactic, and the
fact that both lawyers sometimes collaborated on an issue or worked on the same task does not
necessarily constitute duplieative or unnecessary billing. Effective preparation and presentation of
a ease often involves teamwork on a single issue. The tenacity of Defendants' defense likewise
undermines their argument that the work of both lawyers for Plaintiffs was urmeeessary in their
attempts to change the unconstitutional law that Defendants fought so hard to keep.
        Alternatively, Defendants ask the Court to strike all ofMr.Pevar and Mr. McDonald's time
entries that are redundant, excessive, or otherwise unnecessary. Defendants attached copies ofthe
highlighted time entries that they believe meet this criteria to the Affidavit ofJennifer L. Van Anne.
See Doc. 152. In their brief. Defendants reproduce examples ofentries that they believe exemplify
work that did not require the attention of multiple lawyers. See Doe. 151 at 10-14.
       "A court may reduce attorney hours, and consequently fees, for inefficiency or duplication
ofservices in cases where more than one attorney is used." AJ. by L.B. v. Kierst, 56 F.3d 849,864
(8th Cir. 1995). The Court agrees that some of the tasks performed by Plaintiffs' lawyers were
unnecessarily duplieative or redundant and that some reduction in the hours billed is warranted.
Rather than recite the Court's analysis ofthe billing entries line-by-line,the Court will instead reduce
Mr. McDonald's and Mr. Pevar's submitted hours by 10%, an amount which fully and fairly
accounts for the inefficiencies and duplications in their billing records. See Kline v. City ofKansas
City, Mo. Fire Dept.,245 F.3d 707,709(8th Cir. 2001)(affirming district court's reduction offees
on percentage basis to account for "overlawyering").
       Next, Defendants ask the Court to deduct time spent by Plaintiffs' counsel pre and post-
litigation. Specifically,Defendants objeetto Plaintiffs'fee requests for Mr.Pevar's time entries from
January through March of2015 related to the ACLU's pre-litigation efforts regarding SB 69,as well
as Mr.Pevar's time entries after this Court's February 21,2018 Memorandum Opinion related to the




       ^ The Court notes that Defendants are represented by multiple lawyers in this case.

                                                   7
ACLU's post-litigation lobbying efforts regarding the amendments to HB 1286.Because Mr.Pevar's
work was needed to achieve the favorable result in this litigation, all ofthose fees are recoverable."*
         Finally, the Court rejects Defendants' objection to paying some of Mr. McDonald's fees
based on his descriptions ofe-mails and phone calls. While some of McDonald's time entries were
not as specific as they could have been, there is sufficient detail to show that he spent the time as
indicated even if the tasks undertaken were not always fully described. In addition, while some
lawyers charge a minimum ofa tenth ofan hour(.10),there is no requirement for that level ofdetail, and
McDonald's fee award will not be reduced for charging a minimum of a quarter hour(.25)for any work
he performs. The Court declines to make a percentage reduction to McDonald's fee award on this
basis.

         Plaintiffs request additional compensation for the time Mr.Pevar and Mr. McDonald spent
responding to Defendants' challenges to the fee claim.^ Such fees are recoverable. See, e.g., Jones
V. MacMillan Bloedel Containers, Inc., 685 F.2d 236, 239(8th Cir. 1982)("The attomeys for the
plaintiffs have also requested an amountfor services performed in litigating the attorney's fee claim
in the district court and on appeal. In accordance with the practice ofother circuits, we hold that the
plaintiffs' attomeys are entitled to such compensation."). The Court finds the time counsel devoted
to Defendants' objections to their fee request is reasonable, and the Court will add 29 hours for Mr.
Pevar and 10.25 hours for Mr. McDonald to the lodestar.

         Applying all ofthe reasoning discussed above, the lodestar in this case is:
Counsel                         Hours                   Rate                    Fees

Laughlin McDonald               412.6                   $500                    $206,300.00

Stephen Pevar                   867.2                   $400                    $346,880.00

Brendan Johnson                 136.8                   $300                    $41,040.00

Tim Billion                      71.3                   $250                    $17,825.00

                                                TOTAL                           $612,045.00




         "* The difficulties encountered in securing legislation consistent with this Court's Febmary 21,
2018 Memorandum Opinion are described in Plaintiffs' Briefand will not be repeated here,       Doc. 137
at 10-11.

         ^Mr. Pevar spent an additional 29.0 hours on the fee claim and Mr. McDonald spent 10.25 more
hours. See Docs. 160 and 161.

                                                    8
                             3. Downward Adjustment of Lodestar
       After the Court determines the lodestar, it may adjust the figure upward or downward, after
taking into account various considerations, including the most important factor ^the results
obtained. Hensley,461 U.S. at 434. The following are some ofthe factors that courts may consider:
       (1)the time and labor involved;(2)the novelty and difficulty ofthe question(3)the
       skill requisite to perform the legal service properly;(4)the preclusion ofemployment
       by the attorney due to the acceptance ofthe ease;(5)the customary fee;(6)whether
       the fee is fixed or contingent; (7) time limitations imposed by the client or the
       circumstances;(8)the amount involved and the results obtained;(9)the experience,
       reputation and ability of the attorney;(10)the "undesirahility of the case;(11)the
       nature and length ofthe professional relationship with the client; and(12)awards in
       similar eases.



Id. at 430 n. 3(citing the "Johnson factors" set forth in Johnson v. Georgia Highway Express, Inc.,
488 F.2d 714(5th Cir. 1974)). Because the lodestar amountrepresents a reasonable fee, a court may
increase that amount only in"rare and exceptional eases."Forshee v. Waterloo Indus.,Inc.,178 F.3d
527,532(8th Cir. 1999)(eitingPa v. Del. Valley Citizens'Counselfor Clean Air,478 U.S.546,565
(1986)).
        Defendants argue the lodestar should be adjusted downward based on some ofthe Johnson
factors such as time and labor expended,novelty and difficulty ofthe questions raised,skill required,
and amount in controversy. The Court disagrees. The Court has reviewed the factors identified in
Johnson, and finds no basis to adjust the lodestar upward or downward based on those factors.
Plaintiffs' counsel,possessing exceptional experience,good reputations and strong abilities,obtained
an excellent result in a contentious and complex ease.


                               4. Travel Expenses for McDonald
        Section 10310(e)ofthe Voting Rights Act permits the Court to award reasonable litigation
expenses to prevailing parties.The only objeetion Defendants have to the expenses and costs claimed
by Plaintiffs is to the travel expenses for Mr. McDonald. This is based on Defendants' belief that
Plaintiff did not need both lawyers. As indicated above, the Court disagrees. The duplicative fees
 have been deducted from the award. The Court finds that Mr. McDonald's travel expenses are
 recoverable. Accordingly,
    IT IS ORDERED that Plaintiffs' Motion for Attorney Fees and Expenses, doc. 136,
    is granted in part and denied in part. Plaintiffs are awarded $612,045.00 in fees and
    $7,539.30 in expenses.

     Dated this    day of October,2018.

                                          BY THE COURT:




                                         \^awrence L. Piersol)1
                                          United States District Judge
ATTEST:
MATTHEW WriTHELEN,CLERK




                                             10
